PER CURIAM.
Action brought in the Franklin Common Pleas to distribute a fund of $50,000 deposited by the Chicago Bonding and Insurance Co. with the Superintendent of Insurance.
The United States, claiming an interest in said fund, by virtue of certain policies of indemnity issued outside the State of Ohio, filed answer and cross-petition. State of Ohio demurred. The demurrer was sustained in the Common Pleas.
The State, as party defendant, by answer and cross-petition, set up claim to the fund by virtue of an indemnity policy on a road contract. William J. Leonard, receiver for the Company, demurred to this answer and cross-petition. Demurrer sustained in the Common Pleas. The U. S. appealed and the state appealed and prosecuted error. The Court of Appeals held:
1. In view of the fact that the deposit of $50,000 is no longer the property of the Company, but is a trust fund for the policy holders of the State of Ohio, and as the U. S. Government can in no way be construed as being a resident of Ohio, or an Ohio policy holder, the demurrer of the State of Ohio will be sustained.
2. The State can be classed as a policy holder within the purview of 9510 GC. and is therefore entitled to participate in a pro rata distribution of the deposit.
Demurrer of Receiver to answer of State overruled.